


Exhibit 10.18
RUCKUS WIRELESS, INC.
SEVERANCE BENEFIT PLAN
1.INTRODUCTION. This Ruckus Wireless, Inc. Severance Benefit Plan (the “Plan”)
is established by Ruckus Wireless, Inc. (the “Company”) on February 28, 2013
(the “Effective Date”). The Plan provides for severance and change in control
benefits to selected U.S. employees of the Company who are designated as
participants in the Plan. This document, together with the Participation Notice,
constitutes the Summary Plan Description for the Plan.
2.    PAYMENTS & BENEFITS.
(a)    If there is a Qualifying Termination and the Participant signs a Release
within 45 days following the Qualifying Termination and does not revoke the
Release as permitted by law, the Company will provide the following payments and
benefits, subject to the terms of the Plan, on the 60th day following the
Qualifying Termination:
(i)    Cash Severance. The Company will make a lump sum cash payment to the
Participant in an amount equal to the Participant’s Monthly Base Salary times
the number of months set forth in the Participant’s Participation Notice. If the
Qualifying Termination is a Change in Control Termination, the lump sum cash
payment will include an amount equal to one twelfth of Participant’s Annual
Target Bonus times the number of months set forth in the Participant’s
Participation Notice.
(ii)    Health Insurance Premiums. If the Participant timely elects continued
coverage under the Consolidated Omnibus Budget Reconciliation Act of 1985
(together with any state law of similar effect, “COBRA”), the Company will pay
the full amount of the Participant’s COBRA premiums, or will provide coverage
under the Company’s self-funded broad based health insurance plans, on behalf of
the Participant, including coverage for the Participant’s eligible dependents,
in any such case as and when such premiums or coverage amounts would be due if
paid for by the Participant, until the earliest to occur of (i) the end of the
number of months set forth in the Participant’s Participation Notice, (ii) the
expiration of the Participant’s eligibility for the continuation coverage under
COBRA, and (iii) the date when the Participant becomes eligible for
substantially equivalent health insurance coverage in connection with new
employment or self-employment (such period from the date of the Qualifying
Termination through the earliest to occur of the dates set forth in clause (i)
through (iii), the “COBRA Payment Period”). These payments will be subject to
applicable tax withholdings, including as necessary to avoid a violation of, or
penalties under, the nondiscrimination rules of Section 105(h)(2) of the Code or
any statute or regulation of similar effect (including, without limitation, the
2010 Patient Protection and Affordable Care Act, as amended by the 2010 Health
Care and Education Reconciliation Act). On the 60th day following the Qualifying
Termination, the Company will make the first payment under this paragraph equal
to the aggregate amount of payments that the Company would have paid through
such date had such payments commenced on the date of the Qualifying Termination,
with the balance of the payments paid thereafter on the original schedule. In
all cases, if the Participant becomes eligible for coverage under another
employer’s group health plan or otherwise ceases to be eligible for COBRA during
the COBRA Payment Period, the Participant must immediately notify the Company of
such event, and all payments and obligations under this paragraph will cease.
Any insurance premiums that are paid by the Company will not include any amounts
payable by the Participant under an Internal Revenue Code Section 125 health
care reimbursement plan, which amounts, if any, are the sole responsibility of
the Participant.
(iii)    Double Trigger Vesting. If a Qualifying Termination is a Change in
Control Termination, each of the Participant’s then outstanding and unvested
compensatory equity awards will vest, and, as applicable, become exercisable,
effective as of immediately prior to the Change in Control Termination, as to
the percentage of unvested shares per equity award specified in the
Participant’s Participation Notice.
3.    PARTICIPATION. The Plan Administrator will select the Participants and
will deliver a notice to each Participant, substantially in the form attached
hereto as the “Participation Notice”, informing the employee that he or she is
eligible to participate in the Plan. Each employee of the Company who receives a
Participation Notice and timely returns a signed copy of the Participation
Notice to the Company is a “Participant” in the Plan.

1


--------------------------------------------------------------------------------




4.    EXCEPTIONS TO ELIGIBILITY FOR BENEFITS; TERMINATION AND/OR RECOUPMENT OF
BENEFITS
(a)    Exceptions to Benefits. Notwithstanding anything to the contrary herein,
a Participant will not receive benefits under the Plan (or will receive reduced
benefits under the Plan) in the following circumstances:
(i)    The Participant has not entered into the Company’s standard form of
Employee Proprietary Information And Inventions Agreement or any similar or
successor document (the “Confidentiality Agreement”).
(ii)    The Participant has failed to return all Company Property within 10 days
after receiving written notice from the Company asking for the return of some or
all Company Property. For this purpose, “Company Property” means all material
paper and electronic Company documents (and all copies thereof) created and/or
received by the Participant during the Participant’s period of employment with
the Company and other material Company materials and property that the
Participant has in the Participant’s possession or control, including, without
limitation, materials of any kind that contain or embody any proprietary or
confidential information of the Company (and all reproductions thereof, in whole
or in part). As a condition to receiving benefits under the Plan, a Participant
must not make or retain copies, reproductions or summaries of any such Company
documents, materials or property. However, a Participant is not required to
return the Participant’s personal copies of documents evidencing the
Participant’s hire, termination, compensation, benefits and stock options and
any other documentation received as a stockholder of the Company.
(b)    Termination and/or Recoupment of Benefits.
(i)    A Participant’s right to receive benefits under the Plan will terminate
immediately if, at any time prior to or during the period for which the
Participant is receiving benefits under the Plan, the Participant, without the
prior written approval of the Plan Administrator, (1) willfully breaches a
material provision of the Confidentiality Agreement and/or any obligations of
confidentiality, non-solicitation, non-disparagement, no conflicts or
non-competition set forth in the Participant’s employment agreement, offer
letter or under applicable law; (2) encourages or solicits any of the Company’s
then current employees to leave the Company’s employ for any reason or
interferes in any other manner with employment relationships at the time
existing between the Company and its then current employees; or (3) induces any
of the Company’s then current clients, customers, suppliers, vendors,
distributors, licensors, licensees, or other third party to terminate their
existing business relationship with the Company or interferes in any other
adverse manner with any existing business relationship between the Company and
any then current client, customer, supplier, vendor, distributor, licensor,
licensee, or other third party. Further, during the period for which the
Participant is receiving benefits under the Plan, the Participant agrees to
voluntarily cooperate with the Company by making himself or herself reasonably
available without further compensation to assist with any threatened or pending
litigation against the Company and any pending patent applications and if a
Participant fails to do so, his or her benefits under the Plan will terminate
immediately.
5.    CONDITIONS AND LIMITATIONS ON BENEFITS.
(a)    Prior Agreements. By accepting participation in the Plan, the Participant
irrevocably waives the Participant’s rights to any severance benefits (including
vesting acceleration) that would be paid on a Qualifying Termination under any
offer letter or employment agreement with the Company that is in effect on the
date the Participant signs the Participation Notice. The payments pursuant to
the Plan are in addition to, and not in lieu of, any accrued but unpaid salary,
bonuses or employee welfare benefits to which a Participant is entitled for the
period ending with the Participant’s Qualifying Termination.
(b)    Mitigation. Except as otherwise specifically provided in the Plan, a
Participant will not be required to mitigate damages or the amount of any
payment provided under the Plan by seeking other employment or otherwise, nor
will the amount of any payment provided for under the Plan be reduced by any
compensation earned by a Participant as a result of employment by another
employer or any retirement benefits received by such Participant after the date
of the Participant’s termination of employment with the Company.
(c)    Indebtedness of Participants. If a Participant is indebted to the Company
on the effective date of the Participant’s Qualifying Termination, the Company
reserves the right to offset the payment of any benefits under the Plan by the
amount of such indebtedness. Such offset will be made in accordance with all
applicable laws. The Participant’s execution of the Participation Notice
constitutes knowing written consent to the foregoing.
(d)    Parachute Payments. This section explains what happens if any payments or
benefits owed under the Plan are deemed to be “parachute payments” that would be
subject to excise tax under the Code. Except as otherwise expressly provided in
a written agreement between a Participant and the Company, if any payment or
benefit the Participant would receive in connection with a Change in Control
from the Company or otherwise (a “Payment”) would (i) constitute a “parachute
payment” within the meaning of Section

2

--------------------------------------------------------------------------------




280G of the Code, and (ii) but for this sentence, be subject to the excise tax
imposed by Section 4999 of the Code (the “Excise Tax”), then such Payment will
be equal to the Reduced Amount. The “Reduced Amount” will be either (A) the
largest portion of the Payment that would result in no portion of the Payment
being subject to the Excise Tax, or (B) the largest portion, up to and including
the total, of the Payment, whichever amount (clause (A) or (B)), after taking
into account all applicable federal, state, provincial, foreign, and local
employment taxes, income taxes, and the Excise Tax (all computed at the highest
applicable marginal rate), results in the Participant’s receipt, on an after-tax
basis, of the greatest economic benefit notwithstanding that all or some portion
of the Payment may be subject to the Excise Tax. If a reduction in payments or
benefits constituting “parachute payments” is necessary so that the Payment
equals the Reduced Amount, reduction will occur in the following order: (1)
reduction of cash payments; (2) cancellation of accelerated vesting of equity
awards other than stock options; (3) cancellation of accelerated vesting of
stock options; and (4) reduction of other benefits paid to the Participant.
Within any such category of Payments (that is, clause (1), (2), (3) or (4)), a
reduction will occur first with respect to amounts that are not “deferred
compensation” within the meaning of Section 409A of the Code and then with
respect to amounts that are. In the event that acceleration of vesting of equity
award compensation is to be reduced, such acceleration of vesting will be
cancelled in the reverse order of the date of grant of the Participant’s
applicable type of equity award (i.e., earliest granted equity awards are
cancelled last).
6.    TAX MATTERS.
(a)    Withholding. All payments and benefits under the Plan will be subject to
all applicable deductions and withholdings, including, without limitation,
obligations to withhold for federal, state, provincial, foreign and local income
and employment taxes.
(b)    Tax Advice. By becoming a Participant in the Plan, the Participant agrees
to review with Participant’s own tax advisors the federal, state, provincial,
local, and foreign tax consequences of participation in the Plan. The
Participant will rely solely on such advisors and not on any statements or
representations of the Company or any of its agents. The Participant understands
that the Participant (and not the Company) will be responsible for the
Participant’s own tax liability that may arise as a result of becoming a
Participant in the Plan.
(c)    Application of Code Section 409A. This section explains how certain Plan
provisions will be interpreted and applied in effort to avoid excise tax under
the deferred compensation provisions of the Code. It is intended that all of the
benefits provided under the Plan satisfy, to the greatest extent possible, the
exemptions from the application of Section 409A of the Code and the regulations
and other guidance thereunder and any state law of similar effect (collectively,
“Section 409A”) provided under Treasury Regulations Sections 1.409A-1(b)(4),
1.409A-1(b)(5), and 1.409A-1(b)(9), and the Plan will be construed to the
greatest extent possible as consistent with those provisions. To the extent not
so exempt, the Plan (and any definitions in the Plan) will be construed in a
manner that complies with Section 409A, and incorporates by reference all
required definitions and payment terms. For purposes of Section 409A (including,
without limitation, for purposes of Treasury Regulations Section
1.409A-2(b)(2)(iii)), a Participant’s right to receive any installment payments
under the Plan will be treated as a right to receive a series of separate
payments and, accordingly, each installment payment under the Plan will at all
times be considered a separate and distinct payment. If any of the payments upon
a Separation from Service provided under the Plan (or under any other
arrangement with the Participant) constitute “deferred compensation” under
Section 409A and if the Participant is a “specified employee” of the Company, as
such term is defined in Section 409A(a)(2)(B)(i), at the time of the
Participant’s Separation from Service, then, solely to the extent necessary to
avoid the incurrence of the adverse personal tax consequences under Section
409A, the timing of the payments upon a Separation from Service will be delayed
as follows: on the earlier to occur of (i) the date that is six months and one
day after the effective date of the Participant’s Separation from Service, and
(ii) the date of the Participant’s death (such earlier date, the “Delayed
Initial Payment Date”), the Company will (A) pay to the Participant a lump sum
amount equal to the sum of the payments upon Separation from Service that the
Participant would otherwise have received through the Delayed Initial Payment
Date if the commencement of the payments had not been delayed pursuant to this
paragraph, and (B) commence paying the balance of the payments in accordance
with the applicable payment schedules set forth above. No interest will be due
on any amounts so deferred.
7.    CLAWBACK; RECOVERY. All payments and severance benefits provided under the
Plan will be subject to recoupment in accordance with any clawback policy that
the Company is required to adopt pursuant to the listing standards of any
national securities exchange or association on which the Company’s securities
are listed or as is otherwise required by the Dodd-Frank Wall Street Reform and
Consumer Protection Act or other applicable law. No recovery of compensation
under such a clawback policy will be an event giving rise to a right to resign
for “good reason,” Constructive Termination, or any similar term under any plan
of or agreement with the Company.
8.    RIGHT TO INTERPRET PLAN; AMENDMENT AND TERMINATION.
(a)    Exclusive Discretion. The Plan Administrator will have the exclusive
discretion and authority to administer, construe and interpret the Plan and to
decide any and all questions arising in connection with the operation of the
Plan.

3

--------------------------------------------------------------------------------




(b)    Amendment or Termination. The Plan Administrator reserves the right to
amend or terminate the Plan, any Participation Notice issued pursuant to the
Plan or the benefits provided hereunder at any time. Unless terminated sooner by
the Plan Administrator, the Plan shall automatically terminate immediately
following the day before the third anniversary of the date the Plan is adopted
by the Board. No such amendment or termination will apply to any Participant who
would be adversely affected by such amendment or termination unless such
Participant consents in writing to such amendment or termination. Any action
amending or terminating the Plan or any Participation Notice will be in writing
and executed by a duly authorized officer of the Company and approved by the
Plan Administrator.
9.    NO IMPLIED EMPLOYMENT CONTRACT. The Plan will not be deemed (i) to give
any employee or other person any right to be retained in the employ of the
Company, or (ii) to interfere with the right of the Company to discharge any
employee or other person at any time, with or without Cause, which right is
hereby reserved.
10.    DEFINITIONS. For purposes of the Plan, the following terms are defined as
follows:
(a)    “Change in Control” means the consummation, in a single transaction or in
a series of related transactions, of any one or more of the following events as
further described and subject to the exceptions in Section 13(g) of the
Company’s Amended & Restated 2012 Equity Incentive Plan as of the Effective
Date: (i) any person or entity acquires securities of the Company representing
more than 50% of the combined voting power of the Company’s then outstanding
securities, (ii) a merger, consolidation or similar transaction involving
(directly or indirectly) the Company, (iii) a sale, lease, exclusive license or
other disposition of all or substantially all of the consolidated assets of the
Company and its Subsidiaries or (iv) individuals who, on the Effective Date, are
members of the Board cease for any reason to constitute at least a majority of
the members of the Board.  
(b)    “Code” means the Internal Revenue Code of 1986, as amended.
(c)    “Common Stock” means the common stock of the Company.
(d)    “Plan Administrator” means the Board of Directors of the Company (the
“Board”) or any committee of the Board duly authorized to administer the Plan.
The Plan Administrator may, but is not required to be, the Compensation
Committee of the Board. The Board may at any time administer the Plan, in whole
or in part, notwithstanding that the Board has previously appointed a committee
to act as the Plan Administrator.
(e)    “Release” means a general waiver and release, to the maximum extent
permitted by law, of the Company and any related persons and entities, from any
and all claims, liabilities and obligations, both known and unknown, that arise
out of or are in any way related to events, acts, conduct, or omissions
occurring prior to the signing of the Release, including, without limitation,
waiver of Section 1542 of the California Civil Code. The terms of the Release
shall be set forth in an agreement in the form provided by the Plan
Administrator.
(f)    “Separation from Service” means a “separation from service” within the
meaning of Treasury Regulations Section 1.409A-1(h), without regard to any
alternative definition thereunder.
11.    LEGAL CONSTRUCTION. The Plan will be governed by and construed under the
laws of the State of California (without regard to principles of conflict of
laws), except to the extent preempted by the Employee Retirement Income Security
Act of 1974, as amended (“ERISA”).
12.    CLAIMS, INQUIRIES AND APPEALS.
(a)    Applications for Benefits and Inquiries. Any application for benefits,
inquiries about the Plan or inquiries about present or future rights under the
Plan must be submitted to the Plan Administrator in writing by an applicant (or
the applicant’s authorized representative). The Plan Administrator is set forth
below.
(b)    Denial of Claims. In the event that any application for benefits is
denied in whole or in part, the Plan Administrator must provide the applicant
with written or electronic notice of the denial of the application, and of the
applicant’s right to review the denial. Any electronic notice will comply with
the regulations of the U.S. Department of Labor. The notice of denial will be
set forth in a manner designed to be understood by the applicant and will
include the following:
(1)    the specific reason or reasons for the denial;

4

--------------------------------------------------------------------------------




(2)    references to the specific Plan provisions upon which the denial is
based;
(3)    a description of any additional information or material that the Plan
Administrator needs to complete the review and an explanation of why such
information or material is necessary; and
(4)    an explanation of the Plan’s review procedures and the time limits
applicable to such procedures, including a statement of the applicant’s right to
bring a civil action under Section 502(a) of ERISA following a denial on review
of the claim, as described in Section 13(d).
The notice of denial will be given to the applicant within 90 days after the
Plan Administrator receives the application, unless special circumstances
require an extension of time, in which case, the Plan Administrator has up to an
additional 90 days for processing the application. If an extension of time for
processing is required, written notice of the extension will be furnished to the
applicant before the end of the initial 90-day period.
The notice of extension will describe the special circumstances necessitating
the additional time and the date by which the Plan Administrator is to render
its decision on the application.
(c)    Request for a Review. Any person (or that person’s authorized
representative) for whom an application for benefits is denied, in whole or in
part, may appeal the denial by submitting a request for a review to the Plan
Administrator within 60 days after the application is denied. A request for a
review will be in writing and will be addressed to:
Ruckus Wireless, Inc.
Attn: General Counsel
350 West Java Dr.
Sunnyvale, CA 94089
A request for review must set forth all of the grounds on which it is based, all
facts in support of the request and any other matters that the applicant feels
are pertinent. The applicant (or the applicant’s representative) will have the
opportunity to submit (or the Plan Administrator may require the applicant to
submit) written comments, documents, records, and other information relating to
the applicant’s claim. The applicant (or the applicant’s representative) will be
provided, upon request and free of charge, reasonable access to, and copies of,
all documents, records and other information relevant to the applicant’s claim.
The review will take into account all comments, documents, records and other
information submitted by the applicant (or the applicant’s representative)
relating to the claim, without regard to whether such information was submitted
or considered in the initial benefit determination.
(d)    Decision on Review. The Plan Administrator will act on each request for
review within 60 days after receipt of the request, unless special circumstances
require an extension of time (not to exceed an additional 60 days), for
processing the request for a review. If an extension for review is required,
written notice of the extension will be furnished to the applicant within the
initial 60-day period. This notice of extension will describe the special
circumstances necessitating the additional time and the date by which the Plan
Administrator is to render its decision on the review. The Plan Administrator
will give prompt, written or electronic notice of its decision to the applicant.
Any electronic notice will comply with the regulations of the U.S. Department of
Labor. In the event that the Plan Administrator confirms the denial of the
application for benefits, in whole or in part, the notice will set forth, in a
manner designed to be understood by the applicant, the following:
(1)    the specific reason or reasons for the denial;
(2)    references to the specific Plan provisions upon which the denial is
based;
(3)    a statement that the applicant is entitled to receive, upon request and
free of charge, reasonable access to, and copies of, all documents, records and
other information relevant to his or her claim; and
(4)    a statement of the applicant’s right to bring a civil action under
Section 502(a) of ERISA.
(e)    Rules and Procedures. The Plan Administrator will establish rules and
procedures, consistent with the Plan and with ERISA, as necessary and
appropriate in carrying out its responsibilities in reviewing benefit claims.
The Plan Administrator may require an applicant who wishes to submit additional
information in connection with an appeal from the denial of benefits to do so at
the applicant’s own expense.

5

--------------------------------------------------------------------------------




(f)    Exhaustion of Remedies. No legal action for benefits under the Plan may
be brought until the applicant (i) has submitted a written application for
benefits in accordance with the procedures described above, (ii) has been
notified by the Plan Administrator that the application is denied, (iii) has
filed a written request for a review of the application in accordance with the
appeal procedure described above, and (iv) has been notified that the Plan
Administrator has denied the appeal. Notwithstanding the foregoing, if the Plan
Administrator does not respond to an applicant’s claim or appeal within the
relevant time limits, the applicant may bring legal action for benefits under
the Plan pursuant to Section 502(a) of ERISA.
13.    BASIS OF PAYMENTS TO AND FROM PLAN. All benefits under the Plan will be
paid by the Company. The Plan will be unfunded, and benefits hereunder will be
paid only from the general assets of the Company.
14.    OTHER PLAN INFORMATION.
(a)    Employer and Plan Identification Numbers. The Employer Identification
Number assigned to the Company (which is the “Plan Sponsor” as that term is used
in ERISA) by the Internal Revenue Service is 54-2072041. The Plan Number
assigned to the Plan by the Plan Sponsor pursuant to the instructions of the
Internal Revenue Service is 525.
(b)    Ending Date for Plan’s Fiscal Year. The date of the end of the fiscal
year for the purpose of maintaining the Plan’s records is December 31.
(c)    Agent for the Service of Legal Process. The agent for the service of
legal process with respect to the Plan is:
Ruckus Wireless, Inc.
Attn: General Counsel
350 West Java Dr.
Sunnyvale, CA 94089
(d)    Plan Sponsor and Administrator. The “Plan Sponsor” and the “Plan
Administrator” of the Plan is the Company. All notices and requests should be
directed to:
Ruckus Wireless, Inc.
Attn: General Counsel
350 West Java Dr.
Sunnyvale, CA 94089
The telephone number for the Plan Sponsor and Plan Administrator is (650)
265-4200. The Plan Administrator is the named fiduciary charged with the
responsibility for administering the Plan.
15.    STATEMENT OF ERISA RIGHTS.
Participants in the Plan (which is a welfare benefit plan sponsored by the
Company) are entitled to certain rights and protections under ERISA.
Participants in the Plan are considered participants in the Plan for the
purposes of this paragraph and, under ERISA, such Participants are entitled to:


Receive Information About Your Plan and Benefits
(a)    Examine, without charge, at the Plan Administrator’s office and at other
specified locations, such as worksites, all documents governing the Plan and a
copy of the latest annual report (Form 5500 Series), if applicable, filed by the
Plan with the U.S. Department of Labor and available at the Public Disclosure
Room of the Employee Benefits Security Administration;
(b)    Obtain, upon written request to the Plan Administrator, copies of
documents governing the operation of the Plan and copies of the latest annual
report (Form 5500 Series), if applicable, and an updated (as necessary) Summary
Plan Description. The Plan Administrator may make a reasonable charge for the
copies; and
(c)    Receive a summary of the Plan’s annual financial report, if applicable.
The Plan Administrator is required by law to furnish each participant with a
copy of this summary annual report.

6

--------------------------------------------------------------------------------




Prudent Actions By Plan Fiduciaries
In addition to creating rights for Plan participants, ERISA imposes duties upon
the people who are responsible for the operation of the employee benefit plan.
The people who operate the Plan, called “fiduciaries” of the Plan, have a duty
to do so prudently and in the interest of Participants and other Plan
Participants and beneficiaries. No one, including the Participant’s employer,
union or any other person, may fire a Participant or otherwise discriminate
against a Participant in any way to prevent a Participant from obtaining a Plan
benefit or exercising a Participant’s rights under ERISA.
Enforcement of Participant Rights
If a Participant’s claim for a Plan benefit is denied or ignored, in whole or in
part, the Participant has a right to know why this was done, to obtain copies of
documents relating to the decision without charge, and to appeal any denial, all
within certain time schedules.
Under ERISA, there are steps a Participant can take to enforce the above rights.
For instance, if the Participant requests a copy of Plan documents or the latest
annual report from the Plan, if applicable, and does not receive them within 30
days, the Participant may file suit in a federal court. In such a case, the
court may require the Plan Administrator to provide the materials and pay the
Participant up to $110 a day until you receive the materials, unless the
materials were not sent because of reasons beyond the control of the Plan
Administrator.
If a Participant has a claim for benefits that is denied or ignored, in whole or
in part, the Participant may file suit in a state or federal court.
If a Participant is discriminated against for asserting the Participant’s
rights, the Participant may seek assistance from the U.S. Department of Labor,
or the Participant may file suit in a federal court. The court will decide who
should pay court costs and legal fees. If the Participant is successful, the
court may order the person the Participant has sued to pay these costs and fees.
If the Participant loses, the court may order the Participant to pay these costs
and fees, for example, if it finds the Participant’s claim is frivolous.
Assistance With Participant Questions
If a Participant has any questions about the Plan, the Participant should
contact the Plan Administrator. If the Participant have any questions about this
statement or about the Participant’s rights under ERISA, or if the Participant
needs assistance in obtaining documents from the Plan Administrator, the
Participant should contact the nearest office of the Employee Benefits Security
Administration, U.S. Department of Labor, listed in the Participant’s telephone
directory or the Division of Technical Assistance and Inquiries, Employee
Benefits Security Administration, U.S. Department of Labor, 200 Constitution
Avenue N.W., Washington, D.C. 20210. A Participant may also obtain certain
publications about the Participant’s rights and responsibilities under ERISA by
calling the publications hotline of the Employee Benefits Security
Administration.
16.    GENERAL PROVISIONS.
(a)    Notices. Any notice, demand or request required or permitted to be given
by either the Company or a Participant pursuant to the terms of the Plan will be
in writing and will be deemed given when delivered personally, when received
electronically (including email addressed to the Participant’s Company email
account and to the Company email account of the Company’s General Counsel), or
deposited in the U.S. Mail, First Class with postage prepaid, and addressed to
the parties, in the case of the Company, at the address set forth in above, in
the case of a Participant, at the address as set forth in the Company’s
employment file maintained for the Participant as previously furnished by the
Participant or such other address as a party may request by notifying the other
in writing.
(b)    Transfer and Assignment. The rights and obligations of a Participant
under the Plan may not be transferred or assigned without the prior written
consent of the Company. The Plan will be binding upon any surviving entity
resulting from a Change in Control and upon any other person who is a successor
by merger, acquisition, consolidation or otherwise to the business formerly
carried on by the Company without regard to whether or not such person or entity
actively assumes the obligations hereunder.
(c)    Waiver. Any party’s failure to enforce any provision or provisions of the
Plan will not in any way be construed as a waiver of any such provision or
provisions, nor prevent any party from thereafter enforcing each and every other
provision of the Plan. The rights granted to the parties herein are cumulative
and will not constitute a waiver of any party’s right to assert all other legal
remedies available to it under the circumstances.
(d)    Severability. Should any provision of the Plan be declared or determined
to be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions will not in any way be affected or
impaired.

7

--------------------------------------------------------------------------------




(e)    Section Headings. Section headings in the Plan are included only for
convenience of reference and will not be considered part of the Plan for any
other purpose.

8

--------------------------------------------------------------------------------




RUCKUS WIRELESS, INC.
SEVERANCE BENEFIT PLAN
PARTICIPATION NOTICE
To: _______________________
Date: _____________________
You have been designated as eligible to be a Participant in the Ruckus Wireless,
Inc. Severance Benefit Plan. A copy of the Plan document is attached to this
Participation Notice. The terms and conditions of your participation in the Plan
are as set forth in the Plan document and this Participation Notice, which
together constitute the Summary Plan Description for the Plan.
The table below designates the benefits you are eligible to receive pursuant to
the Plan.
 
Lump Sum Cash Severance Payment
Maximum Duration of COBRA Payment Period
Percentage of Outstanding Equity Awards That Will Accelerate
Qualifying Termination that is NOT a Change in Control Termination
[_] months
of your
Monthly Base Salary
[_] months
N/A
Qualifying Termination that is a Change in Control Termination
[_] months of your
Monthly Base Salary and [_] months of your Annual Target Bonus
[_] months
[_]%



In addition to other terms defined in the Plan document, the definitions on the
following page are used to define the benefits to which you are entitled under
the Plan.
Note that any stock options granted to you by the Company as “incentive stock
options” prior to the date hereof may cease to qualify as “incentive stock
options” as a result of the vesting acceleration benefit provided in the Plan.
By accepting participation in the Plan, you represent that you have either
consulted your personal tax or financial planning advisor about the tax
consequences of your participation in the Plan, or you have knowingly declined
to do so.
Please return to the Company a copy of this Participation Notice signed by you
and retain a copy of this Participation Notice, along with the Plan document,
for your records.
 
Signature
 
 
Print Name
 
Date


9

--------------------------------------------------------------------------------




“Monthly Base Salary” means the Participant’s monthly base salary in effect
immediately prior to date of the Qualifying Termination, ignoring any reduction
that forms the basis for Constructive Termination.
“Annual Target Bonus” means the Participant’s annual target bonus in effect for
the year in which the Qualifying Termination occurs.
“Qualifying Termination” means a Change in Control Termination or any other
Involuntary Termination Without Cause.
“Change in Control Termination” means (i) an Involuntary Termination Without
Cause, or (ii) a Constructive Termination, in either case that occurs within the
period starting three months prior to a Change in Control and ending on the
first anniversary of the Change in Control.
“Involuntary Termination Without Cause” means a Participant’s involuntary
termination of employment by the Company, resulting in a Separation from
Service, for a reason other than death, disability, or Cause.
“Cause” means any of the following events: (i) Participant’s willful failure
substantially to perform his or her duties and responsibilities to the Company;
(ii) willful breach of any obligation under any written agreement with the
Company that is not cured within 30 days of written notice to the Participant;
(iii) Participant’s deliberate violation of a Company policy, or commission of
any act of fraud, embezzlement, dishonesty or any other willful misconduct, that
has caused or is reasonably expected to result in material injury to the
Company; or (iv) material unauthorized use, disclosure or misappropriation by
Participant of any proprietary information, trade secret or other asset of the
Company or entrusted to the Company by a third party.
“Constructive Termination” means the Participant resigns (resulting in a
Separation from Service) because one of the following events or actions is
undertaken without the Participant’s written consent:
(i) a material diminution in the Participant’s authority, duties, or
responsibilities;
(ii) a reduction of five percent or more in the Participant’s annual base salary
(unless pursuant to a salary reduction program applicable to all similarly
situated employees);
(iii) a non-temporary relocation of the Participant’s business office to a
location that increases the Participant’s one-way commute by more than 50 miles
from the primary location at which the Participant performed duties upon hire;
or
(iv) a material breach by the Company or any successor entity of the Plan or any
employment agreement between the Company and the Participant.
An event or action will not give the Participant grounds for Constructive
Termination unless (A) the Participant gives the Company written notice within
30 days after the initial existence of the event or action that the Participant
intends to resign in a Constructive Termination due to such event or action; (B)
the event or action is not reasonably cured by the Company within 30 days after
the Company receives written notice from the Participant; and (C) the
Participant’s Separation from Service occurs within 90 days after the end of the
cure period.



10
